
	
		II
		112th CONGRESS
		1st Session
		S. 1398
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to limit the number
		  of local wage areas allowable within a General Schedule pay
		  locality.
	
	
		1.Short titleThis Act may be cited as the
			 Locality Pay Equity Act of
			 2011.
		2.Limiting the
			 number of local wage areas defined within a General Schedule pay
			 locality
			(a)Local wage area
			 limitationSection 5343(a) of
			 title 5, United States Code, is amended—
				(1)in paragraph
			 (1)(B)(i), by striking (but such and all that follows through
			 are employed);
				(2)in paragraph (4),
			 by striking and after the semicolon;
				(3)in paragraph (5),
			 by striking the period after Islands and inserting ;
			 and; and
				(4)by adding at the
			 end the following:
					
						(6)the Office of Personnel Management shall
				define not more than 1 local wage area within a pay locality, except that this
				paragraph shall not apply to the pay locality designated as Rest of
				United
				States.
						.
				(b)General Schedule
			 pay locality definedSection 5342(a) of title 5, United States
			 Code, is amended—
				(1)in paragraph
			 (2)(C), by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period after employee and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(4)pay locality has the same
				meaning as is given such term in section
				5302(5).
						.
				3.RegulationsThe Director of the Office of Personnel
			 Management shall prescribe any regulations necessary to carry out the purpose
			 of this Act, including regulations to ensure that the enactment of this Act
			 shall not have the effect of reducing any rate of basic pay payable to any
			 individual who is serving as a prevailing rate employee (as defined by section
			 5342(a)(2) of title 5, United States Code).
		4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect at the start of the first full
			 pay period beginning at least 180 days after the date of enactment of this
			 Act.
		
